     Case 2:18-cv-00928-CJB-MBN Document 110 Filed 06/17/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 DEMETRA HENDERSON-                                      CIVIL ACTION
 BURKHALTER GREGORY
 OFFRAY AND JACQUELINE
 THOMPSON


 VERSUS                                                  NO: 18-928


 NATIONAL UNION FIRE                                     SECTION: “J” (5)
 INSURANCE COMPANY,
 WALMART TRANSPORTATION,
 LLC AND LEE MULLIGAN

                                      ORDER

      Considering the foregoing unopposed Motion for Leave to File First Amended

Witness and Exhibit List (Rec. Doc. 109) filed by Defendants, National Union Fire

Insurance Company of Pittsburgh, PA, Walmart Transportation, LLC, and Lee

Mulligan (“Defendants”),

      IT IS HEREBY ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that Defendants’ First Amended Witness and

Exhibit List be filed into the record in the above-captioned matter.

      New Orleans, Louisiana, this 17th day of June, 2019.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
